Citation Nr: 1115524	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to February 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2004 and August 2009 Board remands, the current Type II diabetes mellitus issue on appeal was remanded for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the issue has been returned to the Board for further appellate consideration.  In addition, in the August 2009 Board decision, the Board granted the other issue that had been on appeal - service connection for an acquired psychiatric disorder.  As such, given the favorable disposition of this issue, it is no longer before the Board. 


FINDINGS OF FACT

1.  The evidence does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam.

2.  The evidence does not confirm that the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  

3.  There is insufficient evidence to show that the Veteran otherwise had exposure to Agent Orange or other herbicide agents during his military service from May 1965 to February 1967, including his service in Korea.     

4.  The medical evidence shows that the Veteran has been diagnosed with Type II diabetes mellitus, which is at least 10 percent disabling.

5.  There is insufficient evidence of Type II diabetes mellitus in service or within one year after the Veteran's discharge from service, and there is probative evidence against a nexus between the Veteran's current Type II diabetes mellitus and his period of active service, to include his alleged exposure to herbicides.  

6.  The Veteran's lay assertions regarding continuity of symptomatology are not credible or probative in light of other evidence of record.
 

CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2002, November 2005, June 2006, and September 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The May 2002 and November 2005 letters also addressed the specific evidence required to substantiate a claim based on herbicide or Agent Orange exposure. 

Furthermore, the June 2006 and September 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, certain VCAA notice was provided after the initial unfavorable June 2002 AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional VCAA notice in June 2006 and September 2009, the RO again went back and readjudicated the claim in more recent May 2009 and September 2010 SSOCs.  So each time after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of subsequent SSOCs after the additional VCAA notice letters cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured service treatment records (STRs), service personnel records (SPRs), VA treatment records, Social Security Administration (SSA) records, and private medical evidence as authorized by the Veteran.  The Veteran has submitted private medical evidence, Internet evidence, and written personal statements.  The Veteran has not provided the necessary authorization for certain additional, outstanding private medical evidence, despite repeated VCAA notice letters advising him to do so.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, in June 2006, VA received a negative response as to the existence of certain additional private medical records from Caps Medical Management.  In November 2005, VA received a negative response as to the existence of additional VA treatment records as well.  VA has also undertaken sufficient development regarding whether the Veteran was exposed to Agent Orange or other herbicides in Korea.  In this respect, VA received negative responses as to whether the Veteran's unit was assigned to the DMZ or was present in Korea during the dates herbicides were applied near the DMZ from April 1968 to August 1971.  See recent development letters by Compensation and Pension (dated April 2006); the U.S. Armed Services Center for Unit Records Research (USASCRUR) (dated August 2006); and the Joint Services Records Research Center (JSRRC) (dated November 2008).  There is also no basis for any further research into whether the Veteran had in-country service in Vietnam.  In this respect, SPRs are entirely negative for any Vietnam service, and the Veteran's allegations of hospitalization in Cam Ranh Bay, Vietnam; the receipt of a Purple Heart Medal; or that he killed over 40 people in Vietnam while serving in "combat special forces" are entirely unsupported and not credible.  See July 1991 VA psychiatric evaluation; March 2002 stressor statement.  

The Veteran was also afforded a VA examination with a medical opinion addressing the etiology of his Type II diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although the initial January 2009 VA examination did not adequately address the question of etiology, the Board secured an September 2009 addendum from a nurse practitioner that was fully adequate.  

The Veteran has alleged that additional, relevant STRs from Korea and Vietnam remain outstanding.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board does not concede that any additional STRs actually existed or remain outstanding.  That is, in the present case, in January 2006 and in April 2006 the NPRC responded that that no additional STRs were listed in any index.  In short, the NPRC found no evidence for the existence of any additional STRs.  As discussed above, the Veteran's allegation of having served in Vietnam is not credible.  Moreover, the claims folder already contains numerous STRs from Korea, documenting treatment for several medical conditions.  It would not make sense that additional STRs from the same hospital location in Korea would be missing.  The Veteran also has not been precise in describing the circumstances of any additional treatment.  He has also admitted his memory at times is poor.  In fact, in an April 2009 Memorandum, VA indicated that all procedures to obtain any missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  Thus, the Board finds no basis for further pursuit of records that do not even exist; as such efforts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).
   
The Board is also satisfied as to substantial compliance with its September 2004 and August 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, the AOJ secured a VA examination and addendum, provided additional VCAA notice, provided the Veteran with medical authorization forms for private medical records, secured all available SSA and VA treatment records, attempted to search for any additional service records, and contacted the NPRC, JSRRC, and Compensation and Pension regarding possible herbicide exposure for the Veteran.  Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as diabetes mellitus, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to a herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.
       
In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters, 601 F.3d at 1278 ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Governing Laws and Regulations for Combat Presumption

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Thus, if the record establishes that the Veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Analysis

The Veteran contends he developed Type II diabetes mellitus from exposure to Agent Orange or other toxic herbicide agent while in Korea or Vietnam.  As to Vietnam service, the Veteran alleges he was hospitalized in Cam Ranh Bay, Vietnam at some point during service, he received of a Purple Heart Medal due to a combat wound, and that he killed over 40 people in Vietnam while serving in "combat special forces."  Due to his service in Vietnam, he believes he is presumed exposed to herbicides.  In fact, at one point he says he was actually diagnosed with Type II diabetes mellitus in Vietnam.  See July 1991 VA psychiatric evaluation; March 2002 stressor statement.  In addition, he contends that he was exposed to herbicides in Korea as well.  He maintains that he experienced combat in Korea near the DMZ.  He also asserts as part of his duties in a supply support unit he provided transportation and services to the front line units stationed at the DMZ in Korea.  This in turn exposed him to Agent Orange or other herbicides near the DMZ, causing Type II diabetes mellitus.  He maintains he was treated for Type II diabetes mellitus in 1971 and 1972, a short time after service.  See May 2002 Veteran's statement; July 2009 Appellant's Post-Remand Brief.  

SPRs confirm that the Veteran's military occupational specialty (MOS) during service with the Army was an ordinance supply specialist, or a stock clerk and account specialist.  SPRs document that he served in Korea from October 1965 to February 1967.  He was assigned to the 707th Maintenance Battalion, B Company while in Korea.  But SPRs and the Veteran's DD Form 214 do not confirm any service in Vietnam.  His only award was the National Service Defense Medal.  There is no indication of combat in his SPRs or his STRs.    

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, VA treatment records from the 2000s and a January 2009 VA examination document Type II diabetes mellitus.  Consequently, the determinative issue is whether this disorder is somehow attributable to the Veteran's military service, including his alleged exposure to Agent Orange or other herbicide agent in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that Type II diabetes mellitus is a disease associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).  Furthermore, VA and private treatment records dated from the 1990s and 2000s confirm that his Type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).  That is, his diabetes mellitus currently requires a restricted diet and insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.    

There are several remaining questions.  One remaining question is whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In this vein, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," such that exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  SPRs and the Veteran's DD Form 214 do not confirm any service in Vietnam.  His only award was the National Service Defense Medal.  He did not even receive a Vietnam Service Medal.  During the course of the appeal, he alleges hospitalization in Cam Ranh Bay, Vietnam; the receipt of a Purple Heart Medal; and that he killed over 40 people in Vietnam while serving in "combat special forces."  See July 1991 VA psychiatric evaluation; March 2002 stressor statement.  These allegations are entirely unsupported by service records and are simply not credible.  The Veteran was a supply clerk during service.  He was not in a combat unit.  He did not receive any battle wounds as he alleges.  Although he was service-connected for left testicle epididymis, this was not the result of combat.  In fact, a January 2006 STR noted no known injury when discussing his testicle condition.  Thus, there is insufficient evidence that the Veteran had duty or visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his service on this basis.    

Another remaining question pertains to the Veteran's alleged exposure to herbicides in Korea.  In this regard, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

See 38 C.F.R. § 3.307(a)(6)(iv) (to be codified at 38 C.F.R. pt. 4); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  

But upon review of the evidence, the Board finds that the Veteran did not serve in Korea between April 1, 1968, and August 31, 1971, such that exposure to herbicides may not be presumed on this basis.  See 38 C.F.R. § 3.307(a)(6)(iv).    Rather, SPRs document that he served in Korea from October 1965 to February 1967, which is prior to the presumptive timeframe.  He was assigned to the 707th Maintenance Battalion, B Company while in Korea.  This is not one of the relevant units listed by the Department of Defense in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service on this basis.  

The Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, or between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  Therefore, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  If the Veteran was so exposed, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases would apply, since the Veteran has been diagnosed with Type II diabetes mellitus.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides during his service in Korea from October 1965 to February 1967.  

In this regard, VA received negative responses as to whether the Veteran's unit was assigned to the DMZ or was present in Korea during the dates herbicides were applied near the DMZ from April 1968 to August 1971.  See recent development letters by Compensation and Pension (dated April 2006); USASCRUR (dated August 2006); and JSRRC (dated November 2008).  The April 2006 Compensation and Pension E-mail indicated that VA staff reviewed 71 sites provided by the Department of Defense where Agent Orange use or testing was acknowledged.  It was noted the Veteran's service did not fall within the timeframe for Korean herbicide activities.  Also, it was noted that the Veteran's unit was not stationed near the DMZ.  The August 2006 letter from USASCRUR reflected that the Veteran's unit was located 13 miles from the DMZ.  It was assessed that although herbicides were used along the DMZ from 1967 to 1969, and Agent Orange used from April 1968 to August 1968, no U.S. personnel were known to have been actually involved in their application.  The November 2008 letter from JSSRC included unit histories of the 707th Maintenance Battalion for 1966.  There was no evidence this unit patrolled the DMZ as alleged by the Veteran.  As such, there is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in Korea.  Overall, the Veteran's assertions regarding herbicide exposure are outweighed by the other evidence of record.  

Finally, with regard to combat, the Veteran maintains that he was involved in combat in Korea from October 1965 to February 1967, as well as in Vietnam.  He claims that he witnessed an attack by North Korean soldiers on his unit near the DMZ, during which several of his fellow soldiers were killed, and during which he was wounded.  See his March 2002 statements; December 2002 VA Form 9; July 2009 Appellant's Brief.  In a November 2008 report, JSRRC confirmed that seven U.S. soldiers were killed in action in Korea near the DMZ in 1966 and 1967, but at the time the Veteran was stationed 13 miles from the DMZ.  There is no confirmatory evidence the Veteran was involved in any way or wounded in action as he alleges.  The Veteran's SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  He did not participate in any campaigns.  His MOS as an ordinance supply specialist is not indicative of combat.  Although he was service-connected for left testicle epididymis, this was not the result of combat.  In fact, a January 2006 STR noted no known injury when discussing his testicle condition.  This is directly contrary to the Veteran's March 2002 stressor statement.  Thus, the combat presumption is not for application.  It follows that the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

However, the Board finds that service connection for Type II diabetes mellitus on a direct basis is not warranted.  STRs are negative for any complaint, treatment, or diagnosis of Type II diabetes mellitus during service.  Notably, the February 1967 separation examination was negative for Type II diabetes mellitus, despite the Veteran's allegations of having the disorder during service.  See March 2002 stressor statement.  

Post-service, the evidence as a whole does not demonstrate continuity of symptomatology of Type II diabetes mellitus since service.  38 C.F.R. 
§ 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous diabetes symptoms since his discharge from service in 1967, gradually worsening over time.  He states that he has had diabetes since his exposure to Agent Orange during service, and that he also received medical treatment after discharge from service in 1971 or 1972 for Type 2 diabetes mellitus, but it does not appear these records are available.  See March 2002 stressor statement; May 2002 Veteran's statement.  In any event, as a lay person he is indeed competent to report symptoms of Type II diabetes mellitus and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this regard, the first medical evidence of treatment for Type II diabetes mellitus is 1974, approximately 7 years after separation from service.  Specifically, an April 1991 VA medical certificate noted that diabetes was diagnosed in 1974.  A September 2009 VA examination addendum also concurred with the 1974 assessment.  A private 1977 medical record also diagnosed juvenile diabetes (Type I).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence immediately after service as one factor in determining the credibility of lay evidence.  Id. at 1337.  

Most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this respect, the fact that there were no complaints or treatment for Type II diabetes mellitus at the time of his separation from service in 1967, coupled with the fact that a May 1970 Parkview Hospital record recounts no complaints, history, or diagnosis of Type II diabetes mellitus, does not support the Veteran's contentions that he had continuity of symptomatology following the alleged in-service herbicide exposure.  In short, the evidence of record in the claims folder is not consistent with his lay assertions as to continuity of symptoms.  His personal interest to receive monetary benefits and bias also become factors once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions regarding continuity of symptoms are less credible, less probative, and less persuasive in light of all these factors.

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of Type II diabetes mellitus within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to a nexus, there is no persuasive medical evidence of record establishing that the Veteran's Type II diabetes mellitus is etiologically related to active service.  In fact, a competent medical opinion of record provides evidence against a finding of a nexus between the Veteran's current Type II diabetes mellitus and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The January 2009 VA examiner provided a diagnosis of Type II diabetes mellitus, but did not formally render an opinion as to etiology.  However, a September 2009 VA addendum examiner opined that Type II diabetes mellitus was less likely as not (less than 50 percent probable) caused by or the result of military service.  The VA addendum examiner reasoned that the record did not demonstrate Agent Orange exposure in Korea.  Moreover, there was no diagnosis of diabetes mellitus during service.  The September 2009 VA addendum examiner did not corroborate the Veteran's lay assertions regarding earlier treatment or continuity of symptoms.  It was noted the Veteran's diabetes was first diagnosed in 1974, and treated with oral hypoglycemics.  In this vein, the Board has also determined, as discussed above, that the Veteran's lays assertions regarding continuity of symptoms are not particularly probative or credible.  In short, the September 2009 opinion coupled with the January 2009 VA examination was thorough, supported by an explanation, based on a review of relevant evidence, and largely supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight.  

In contrast, the Board acknowledges there is a competent medical opinion supporting a nexus between the Type II diabetes mellitus and alleged in-service Agent Orange exposure.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, a January 1994 VA ophthalmological examiner noted the Veteran had insulin-dependent diabetes mellitus since 1966, placing the diagnosis during his military service.  However, in making this determination, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  It is not clear whether the VA examiner had access to the Veteran's STRs.  His STRs reveal no diagnosis of diabetes mellitus in 1966.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In short, although the January 1994 VA examination is competent evidence, it is not probative as it is based on an inaccurate history of a diagnosis of diabetes mellitus during service.  Therefore, it is not entitled to the same weight as the more detailed 2009 VA examination and addendum discussed above.  

With regard to lay evidence, the Board acknowledges the Veteran is competent to report purported symptoms of Type II diabetes mellitus and any related problems.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his Type II diabetes mellitus, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.

In the absence of any persuasive evidence that the Veteran's current Type II diabetes mellitus is etiologically related to active service, the Board finds that the preponderance of the evidence is against the Veteran's Type II diabetes mellitus claim on either a direct or presumptive basis.  So there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied.      




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


